Nichols, J.
In the present case where there was no service of the bill of exceptions on the defendant in error or its counsel, and where there was no waiver this court is without jurisdiction of the writ of error. Folsom v. Rountree Grocery Co., 89 Ga. App. 662 (80 S. E. 2d 492), and citations. The fact that counsel for the defendant in error, prior to the time the bill of exceptions was tendered for certification, acknowledged that it had been, exhibited to him and he waived his presence at the presentation and signing of the certificate of the bill of exceptions did not waive the service required by Code (Ann. Supp.) § 6-911 within ten days after such bill of exceptions is signed. See Salvation Army v. Eleventh Hour Service, Inc., 77 Ga. App. 196 (47 S. E. 2d 893); Stepp v. North Georgia Feed & Fertilizer Co., 78 Ga. App. 240 (50 S. E. 2d 377); Strickland Motors, Inc. v. Hudson, 84 Ga. App. 727 (67 S. E. 2d 253). Accordingly the writ of error in the present case must be

Dismissed.


Felton, C. J., and Quillian, J., concur.

Smith, Kilpatrick, Cody, Rogers & McClatchey, Sidney Has-kins, George B. Haley, Jr., contra.